--------------------------------------------------------------------------------

Exhibit 10.5

 
STOCK PURCHASE AGREEMENT
 
THIS   STOCK   PURCHASE   AGREEMENT (this “Agreement”) is made this 24th day of
February, 2011, by and among BLAST ENERGY SERVICES, INC., a Texas corporation
(the “Company”) and XXXXXXXXX (the “Investor”).
 
RECITALS:
 
WHEREAS, the parties hereto have entered into a Note Purchase Agreement dated as
of the date hereof (the “Note Purchase Agreement”) pursuant to which the
Investor has purchased a Note in the aggregate principal amount of $2,522,111.11
and in connection therewith the Company desires to issue and sell and the
Investor desires to purchase one share of Series B Preferred Stock, par value
$0.001 per share, of the Company (the “Preferred Share”)
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
 
SECTION 1.
 


 
ISSUANCE AND SALE OF PREFERRED STOCK
 
1.1. Authorization of the Share.  The Company has previously authorized the
issuance to the Investor on the Closing Date (as defined in the Note Purchase
Agreement) of one Preferred Share. The Certificate of Designation establishing
the designations, preferences, limitations and relative rights of the Series B
Preferred Stock (the “Certificate”) has been filed with and accepted by the
Secretary of State of the State of Texas, and copy of such Certificate,
certified by the Secretary of State of the State of Texas, has been delivered to
the Investor.
 
1.2. Purchase and Sale of the Preferred Share.  Upon the execution of this
Agreement, and subject to the terms and conditions hereof, the Company hereby
sells to the Investor and the Investor hereby purchases from the Company the
Preferred Share for a purchase price of One Hundred Dollars ($100.00).
 
1.3. Delivery of Preferred Share.  The Company shall deliver to the Investor a
certificate, registered in the name of the Investor, representing in the
Preferred Share.
 
SECTION 2.
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company, as of the date hereof, hereby represents and warrants to the
Investor as follows:
 
2.1. Organization; Power and Authority.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite power and authority to own, lease and operate its
properties, to carry on its business as presently conducted and as proposed to
be conducted and to carry out the transactions contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.2. Authorization; Enforcement, No Conflicts  The execution, delivery and
performance by the Company of this Agreement and all agreements, documents and
instruments contemplated hereby have been duly authorized by all requisite
corporate action by the Company and each such agreement, document and instrument
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws now or
hereafter in effect relating to or limiting creditors’ rights generally, and
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.  The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby and compliance by the Company with the provisions hereof and the
issuance, sale and delivery by the Company of the Preferred Share, will not (a)
violate any provision of law, statute, rule or regulation, or any ruling, writ,
injunction, order, judgment or decree of any court, administrative agency or
other governmental body applicable to the Company or any of its properties or
assets or (b) conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute (with due notice or lapse of time, or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, or result in the creation of any lien or encumbrance upon
any of the properties or assets of the Company under the Certificate of
Incorporation or By-laws, or any note, indenture, mortgage, lease agreement or
other contract, agreement or instrument to which the Company is a party or by
which any of its properties is bound or affected.
 
2.3. Issuance of the Preferred Share.  The authorization, reservation, issuance,
sale and delivery of the Preferred Share have been duly authorized by all
requisite corporate action of the Company, and when issued, sold and delivered
in accordance with this Agreement, the Preferred Share will be validly issued
and outstanding, fully paid and nonassessable with no personal liability
attaching to the ownership thereof, and not subject to preemptive or any other
similar rights of the stockholders of the Company or others.  The terms,
designations, powers, preferences and relative, participating, optional and
other special rights, and the qualifications, limitations and restrictions, of
the Preferred Share are as stated in the Certificate.
 
2.4. No Consent or Approval Required.  No consent of any person and no consent,
approval or authorization of, or declaration to or filing with, any governmental
or regulatory authority, except for compliance with state and Federal securities
laws, is required for the valid authorization, execution and delivery by the
Company of this Agreement or for the consummation of the transactions
contemplated hereby or for the valid authorization, issuance and delivery of the
Preferred Share, other than those consents, approvals, authorizations,
declarations or filings which have been obtained or made, as the case may be.
 
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investor, as of the date hereof, represents and warrants to the Company as
follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.1. Authorization.  The Investor has full power and authority to enter into
this Agreement.
 
3.2. Purchase Entirely for Own Account.  The Preferred Share will be acquired by
the Investor for investment purposes for its own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part
thereof.  The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Preferred Share.
 
3.3. Investment Experience.  The Investor acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Preferred Share.
 
3.4. Accredited Investor.  The Investor is an “accredited investor” within the
meaning of Securities and Exchange Commission Rule 501 of Regulation D, as
presently in effect.
 
3.5. Restricted Securities.  The Investor understands that the Preferred Share
it is purchasing is characterized as “restricted securities” under the federal
securities laws inasmuch as it is being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such Preferred Share may be resold without registration
under the Securities Act only in certain limited circumstances.
 
SECTION 4.
 
MISCELLANEOUS
 
4.1. Further Assurances.  Each of the parties hereto shall perform such further
acts and execute such further documents as may reasonably be necessary to carry
out and give full effect to the provisions of the Agreement and the intentions
of the parties as reflected thereby.
 
4.2. Governing Law; Jurisdiction.  This Agreement is to be governed by, and
construed, interpreted, and enforced in accordance with the laws of New York
without regard to conflicts of law principles.  Any dispute arising under or in
relation to the Agreement shall be resolved exclusively in the United States
federal and state courts of the State of New York, and each of the parties
hereby submits irrevocably to the exclusive jurisdiction of such court.
 
4.3. Binding Effect and Assignment.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto (including transferees of Preferred Share).
 
4.4. Severability.  Inapplicability or unenforceability of any provision of this
Agreement shall not impair the operation or validity of any other provision
hereof.  If any provision shall be declared inapplicable or unenforceable, in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.5. Survival.  All covenants, representations and warranties made in this
Agreement shall survive the execution and delivery of this Agreement hereunder.
 
4.6. Entire Agreement.  This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof, and supersedes all
prior agreements and understandings pertaining thereto.
 
4.7. Amendments.  No provision of this Agreement may be waived or amended other
than by a written instrument signed by the parties hereto.
 
4.8. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one instrument. Facsimile
and electronic counterpart signatures to this Agreement shall be acceptable and
binding.
 
[Signature Pages to Follow]





 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.
 





 
BLAST ENERGY SERVICES, INC.
             
By:
/s/ Michael L. Peterson
   
Name: Michael L. Peterson
   
Title: President
   


 

 
XXXXXXXXX
             
By:
/s/ XXXXXXXXX
   
Name: XXXXXXXXX
   
Title: Authorized Signatory
       




















 